Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance. No prior art was found that neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  
The closest prior art appears to be Zhang (US 2011/0096443) which teaches an analogous magnetic device including: a seed layer (22) including a first material and a second material different from the first material [0040]; a growth promoting layer (24) disposed on the seed layer; and a laminated layer having intrinsic perpendicular magnetic anisotropy (23), 
Zhang does not specifically disclose or suggest the element/step of “and a laminated layer disposed on the growth promoting layer, the laminated layer having intrinsic perpendicular magnetic anisotropy (PMA) the laminated layer having a composition represented by (A1/A2)~/Co/Ru/Co/(A1/A2)p, wherein Al is a first metal or alloy, wherein A2 is a second metal or alloy different from the first metal or alloy, and wherein "n" and "p" are a number of laminates in (A1/A2)~ and (A1/A2)p stacks, respectively”, as recited by independent claim 1, in combination with the other elements/steps of the claim. No prior art was found that taught this novel method/device.
Zhang does not specifically disclose or suggest the element/step of “a second seed layer disposed on the free layer, the second seed layer including a third material and a fourth material, the first material being selected from the group consisting of Zr, Nb, TaN, ZrN, NbN, and combinations thereof, the second material being selected from the group consisting of Mg, Sr, 
Zhang does not specifically disclose or suggest the element/step of “a single seed layer that including a first material and a second material, the first material being selected from the group consisting of Ta, Zr, Nb, TaN, ZrN, NbN, Ru, and combinations thereof, the second material being selected from the group consisting of Mg, Sr, Ti, Al, V, Hf, B, Si, MgZr, MgNb, and combinations thereof; a growth promoting layer physically contacting a top surface of the single seed layer, the growth promoting layer including NiCr; a laminated layer disposed over the growth promoting layer, the laminated layer having intrinsic perpendicular magnetic anisotropy (PMA) and a composition represented by (A1/A2)~/Co/Ru/Co/(A1/A2)p, wherein Al is a first metal or alloy, wherein A2 is a second metal or alloy different from the first metal or alloy, and wherein "n" and "p" are a number of laminates in (A1/A2)~ and (A1/A2)p stacks, respectively; and a tunnel barrier layer disposed over on the laminated layer”, as recited by independent claim 19, in combination with the other elements/steps of the claim. No prior art was found that taught this novel method/device.
Upon completing an updated prior art search and considering the combination of limitations as presented as a whole for the claims, the features highlighted above are considered an improvement over the prior art and have not been found to be anticipated or rendered obvious by a combination of prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMI VALENTINE MILLER/
Primary Examiner, Art Unit 2894





/JVM/